Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 1 of 24



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 9:18-cv-80994-DLB

      NITV FEDERAL SERVICES, LLC,

            Plaintiff,

      v.

      DEKTOR CORPORATION and ARTHUR
      HERRING, III,

            Defendants.


                                 VERIFIED MOTION FOR DEFAULT
                     FINAL JUDGMENT AGAINST DEKTOR CORPORATION

                                                             Plaintiff , by and through undersigned counsel

  and pursuant to Fed. R. Civ. P. 55(b)(2), hereby move for entry of a Default Final Judgment against

                                         Dektor

                 PROCEDURAL SUPPORT FOR DEFAULT FINAL JUDGMENT

           1.       On July 27, 2018, Plaintiff filed its Complaint in this action against Dektor and co-
                                                                                                1
                                          Herring                              Defendants           Defendants. The

  Complaint contains four causes of action against Defendants: (1) False Advertising, Unfair

  Competition, and Product Disparagement Under the Lanham Act; (2) Deceptive and Unfair Trade

  Practices; (3) Defamation/Business Disparagement; and (4) Tortious Interference. All claims are

  asserted against both Defendants.


  1
           On March 7, 2019, undersigned counsel received an e-

  Eastern District of Pennsylvania. To date, the Suggestion of Bankruptcy has not been filed in this action. In an
  abundance of caution so as not to violate any stay that may be in place, this Motion does not seek relief against
  Herring individually (unless the Court believes it proper to proceed agai
  failure to file the Suggestion of Bankruptcy herein).
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 2 of 24



         2.

  and Incorporated Memorandum of Law [D.E. 15].

         3.      On February 15, 201

  Dismiss [D.E. 71]. That Order required Defendants to file an Answer to the Complaint on or

  before March 4, 2019.

         4.

  Motion to Withdraw as Counsel for Defendants [D.E. 72]. That Order required Defendants to

  retain new counsel by March 4, 2019.

         5.      On March 5, 2019, with no appearance of replacement counsel and no Answer filed

  by Defendants, Plaintiff filed a Motion for Entry of Default Against Dektor Corporation [D.E. 82].

         6.

  Clerk entered a Default against Dektor later that same day [D.E. 85].

                  FACTUAL SUPPORT FOR DEFAULT FINAL JUDGMENT

  I.

         1.      Plaintiff is the manufacturer and sole source for the patented Computer Voice Stress

                      CVSA

  enforcement community. The CVSA has been assisting law enforcement around the world in

  solving crimes and screening potential candidates for 25 years and has largely replaced the old

  polygraph in the United States.

         2.      Plaintiff has been offering training in voice stress analysis since 1980 and is

  recognized throughout the world as the leader in the field of voice stress analysis.

         3.

  modern voice stress analysis technology.


                                                   2
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 3 of 24



         4.      Plaintiff is the only company in the world to be awarded three patents in forensic

  voice stress analysis/voice related technologies.

         5.

  an instrument when undergoing an examination. Only a microphone is used, which is plugged into



  and numbered, and saved to a chart to file.

         6.      Drugs or medical problems do not affect the results of the examination, and there



  with a polygraph.

         7.

                                                                                      estigation. The



         8.

                                                                                ne conversations.

         9.      Micro tremors are tiny frequency modulations in the human voice and, when a

  subject is lying, the automatic or involuntary nervous system causes inaudible changes in those

  micro tremor frequencies. The computer voice stress analyzer detects, measures, quantifies and

  displays those changes in a graph format that can be evaluated and quantified for stress.

         10.     The technology is digitized and incorporated into a multi-functional notebook

  computer that is easily carried and that also has facsimile and e-mail capability for the sending of

  charts for cold call review by other examiners.

         11.     The CVSA is used by approximately 2,000 local, state, federal, and international

  law enforcement agencies, including approximately 175 agencies within the State of Florida and


                                                      3
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 4 of 24



  approximately 13 federal government agencies.

  II.                                  Dektor Counterintelligence and Security, Inc.

          12.     In 1972, Allan D. Bell, Jr., Wilson H. Ford, and Charles R. McQuiston           the three

  principals of Dektor Counterintelligence and Security, Inc. patented an invention which would

                                                                              PSE

          13.

                                                               tion used a method called the McQuiston-

  Ford algorithm, which detects microtremors which typically fall into the range of 8 to 12 Hz in an

  individual who is not experiencing stress or being deceptive. These FM frequencies are not audible

  to the naked human ear and can only be captured through this method. The algorithm simply

  computes a sequence and converts it into patterns or charts. As a person is being deceptive, the

  stress they feel causes variations in the frequency modulation, which shows a flattening effect on

  the graphic display or chart. This allows trained examiners to read the charts in relation to questions

  that caused this flattening event and correlate it to a stressor.

          14.                                                                                     ground-

  breaking at the time, but the product has since disappeared from the market after the company



  III.    Defendants and Their Business

          15.

  President and, upon information and belief, sole shareholder.

          16.     Dektor is not a successor-in-interest or otherwise connected in any way to Dektor

  Counterintelligence and Security, Inc.

          17.     Defendants     did   not   purchase     or     otherwise   receive   any   of    Dektor


                                                     4
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 5 of 24



                                                                                    rather, as set forth herein,

                                                                                                            and



  capitalizing on the name and storied history of Dektor Counterintelligence and Security, Inc.

         18.                                                                                     ry is evident

                                                http://www.dektorpse.com/) which contains numerous

  misrepresentations attempting to draw a link between the two companies:

                 PSE® stands for Psychological Stress Evaluator®. Since 1969, all
                 PSE® models ( PSE 7010, PSE 5128, PSE 4202, PSE 2000, PSE
                 Dek, PSE 101, PSE 1) detect, measure, and graphically display the
                 degree of presence or absence of inaudible body tremors known as
                 micro-muscle tremors.2

                 Thousands of various PSE models have been sold worldwide for 45
                 years.3

                 For 50 years, PSE® has been known worldwide because PSE®
                 constantly proves it is the most superior system for truth
                 verification. Only the Dektor system has proven it is
                                                           4
                 the real

         19.     Today, Dektor markets and sells the                -                     -based voice stress



         20.                                                                                      ve been sold



  security companies, military, and others.

         21.     In short, Dektor markets its PSE product to the same law enforcement agencies,




  2
         Available at http://www.dektorpse.com/information/pse/ (emphasis added).
  3
         Available at http://www.dektorpse.com/information/pse/ (emphasis added).
  4
         Available at http://www.dektorpse.com/products/ (emphasis added).

                                                       5
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 6 of 24



  military agencies, private corporations, and other entities/agencies that Plaintiff markets and sells

  its CVSA product to.

  IV.

            22.

  product in an effort to unfairly gain a competitive advantage in the marketplace.

            23.   Herring himself is no stranger to the legal system or the consequences associated

  with publicly spreading lies when he does not get his way. Indeed, in 2012, Herring was convicted

  of harassment in Pennsylvania County Court after handing out pamphlets accusing a college



                                                                             stopping the harassment.

            24.

  stating

            25.   Herring, unfortunately, has not learned his lesson and has turned his focus to

  harassing, defaming, and disparaging Plaintiff and its products in an effort to capture a piece of

  the voice stress analyzer market that Plaintiff dominates.

            26.                                                                 -faceted approach

  Defe

  concerning Plaintiff and its founder), e-mails to law enforcement agencies, telephone calls, and

  professional speaking engagements to spread numerous and material lies about Plaintiff and its

  CVSA product.

            27.   For example, on March 18, 2014, Herring was a speaker at the Texas Polygraph

  Summit which was hosted by the Texas Department of Licensing and Regulation. During his

  speech, Herring publicly berated Plaintiff and its CVSA product as being scams that were proven


                                                   6
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 7 of 24



  to be unreliable (no more reliable than a coin toss or 50% accuracy). Of course, Herring touted

  his PSE product and its storied (albeit false) history dating back some 50 years.

         28.     Subsequent thereto, Herring has contacted (telephonically and/or via e-mail)

  dozens (if not hundreds) of law enforcement agencies across the country in an effort to discredit



  states that CVSA has been proven to be unreliable (no more than 50% accuracy), states that

  Plaintiff only sells to law enforcement because Plaintiff knows such agencies will not sue Plaintiff

  for selling an unreliable product as doing so would reopen cases on which CVSA was used, states




  CVSA product.

         29.     As just one example of this multitude of communications, on July 22, 2018, Herring

  (using e-mail address admin@dektorpse.com) e-mailed a detective with the Garfield County



         30.                 -



  concerning Plaintiff and its CVSA product.

         31.     While the e-mail spreads numerous falseh




         32.                                -                                                just one

  of dozens (if not hundreds) of similar e-mails to US law enforcement agencies that Herring has

  sent in 2018 alone. Each of these e-mails refers to Plaintiff and its CVSA product as scams, falsely


                                                   7
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 8 of 24



  accuses the CVSA product of not being more than 50% reliable, and contains numerous other

  material falsehoods about Plaintiff and its CVSA product.

          33.     As yet another example, on July 25, 2018, Herring sent substantially the same e-

                                                                               ector of the Missouri

  Police Chiefs Association (which represents over 600 members in the State of Missouri). The

                                                   -

  that with one e-mail Herring essentially spread his falsehoods and disparaging remarks throughout

  the entire State.

          34.         In May 2018, Defendants contacted the organizers of the Dallas Crimes Against



  to take place August 13      16, 2018.

          35.     Defendants contacted the organizers of the conference with the specific intent to



  Defendants made numerous false statements of fact to the conference organizers about Plaintiff,



  conference had been dishonorably fired from his prior position as a sex crimes investigator when

  in reality he ac

                                                  -mails and other communications).

          36.

  and gained substantial business/sales as a result of that speaking engagement. For the 2018

  conference, Plaintiff had invested substantial sums to be a presenter, and had a signed contract in

  place (paid in full) to again speak at the conference.

          37.


                                                    8
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 9 of 24




  with the organizers) and therefore suffered a tremendous loss of goodwill/reputation in addition to

  lost sales associated therewith.

         38.

  28 pages of negative information about Plaintiff and

  ineffective scams.

           39.

   http://www.dektorpse.com/information/cvsa/) specifically dedicated to Plaintiff and the CVSA

   (with the section stating that it was last updated in June 2018).

           40.                         -mails, telephone calls, and in-person communications, the

   Dektor website contains numerous false allegations of fact about Plaintiff and its CVSA product.

           41.   Notably, before Herring begins his 28-page diatribe, he endeavors to equate

   Plaintiff and its CVSA product with Joseph Goebbels, the Reich Minister of Propaganda of Nazi

   Germany from 1933 to 1945:




           42.   One of the false statements of fac




   http://www.dektorpse.com/information/imitations/).

           43.   This statement is absolutely false as a 2012 peer reviewed published study (which

                                                   9
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 10 of 24



    Defendants are well aware of) of the CVSA showed its error rate to be less than 1%, thus

    exceeding the 97% accuracy rate claimed by Plaintiff.

           44.

    (available at http://www.dektorpse.com/information/imitations/).

           45.       This statement is false as the price of the CVSA is less than $9,000.00 and has been

    at that price point for a number of years.

           46.

    gave himself the unearned



    office in Indiana. That same type of                                                           m the




    http://www.dektorpse.com/information/cvsa/).

           47.

    Honorary Doctorate from Indiana Christian University in 1987. It was one of only five that were

    granted within the previous five years. The others were for commencement speakers. Indiana

    Christian University has never been listed on any site or accused of being a diploma mill (other

    than by Defendants).

           48.       The Dektor website further states that:

    educational ti



    http://www.dektorpse.com/information/cvsa/).

           49.       This statement is false as neither Plaintiff nor Charles Humble has ever claimed


                                                      10
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 11 of 24




    (available at http://www.charleshumble.com/background/) specifically explains that the degree

    is honorary.

            50.    The Dektor website further states that:



    training have been shown to be just an expensive prop by law enforcement types because of



                                                                                                  e at

    http://www.dektorpse.com/information/cvsa/). This passage was recently updated by Defendants



    law

            51.    This statement is false as nearly 2,000 law enforcement agencies worldwide are

    utilizing the CVSA system, including approximately 175 agencies in Florida alone.

            52.    The Dektor website further states that:                          and chart analysis

    techniques have not shown proven reliable accuracy better than about 50% in studies and real

                           http://www.dektorpse.com/information/cvsa/).

            53.    This statement is false. As explained above, a 2012 peer-reviewed and published

    study of the CVSA showed its error rate to be less than 1%. Further, a 2007 U.S. Department of

    Defense survey of law enforcement users of the CVSA found that approximately 86% of the

    respond

    detecting stress.

            54.                                          It has appeared through the years that none of

    the CVSA buyers had ever asked for a study that proved any CVSA accuracy BEFORE they


                                                    11
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 12 of 24




    enforcement department, their detectives and the city themselves would certainly be sued when

    the public becomes aware their law enforcement department wasted the




    the federal government who bought the CVSA and training. Add to them ALL the people who

    ever took the CVSA tests who would claim they were innocent of their charge and they also

    would sue the law enforcement department, city, mayor, city council, etc. Hundreds of thousands

    of convicted criminals nationwide would be filing lawsuits because they would claim they were



    either for their conviction or because they had no choice except to make a plea deal because they

    had flunked a CVSA test. Add to those costs in the lawsuits the huge amount of lawyer fees for

    each case against the law enforcement department, city, mayor, etc. Plus, the costs to the falsely

    accused of their lost wages because they went to jail and lost their jobs, loss of time with their

    families if they went to jail and more. On top of THOSE costs, the fact individuals of the law

    enforcement department would have judgements against themselves because they were careless

    and reckless for buying and using the CVSA without checking it out for accuracy BEFORE they

    used it on people. NITV knew any non-

    they bought a CVSA and training then they had discovered they had been lied to about the

    CVSA/trai

    http://www.dektorpse.com/information/cvsa/).

           55.    This statement is false. There is no mass series of lawsuits against Plaintiff and/or

    law enforcement agencies in connection with unreliable results.         Indeed, in March 2014,


                                                   12
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 13 of 24



    Northern District of New York Chief Judge Norman A. Mordue ruled that sex offenders can be

    required to submit to CVSA examinations as part of their post-release supervision because

    CVSA is analogous to polygraph examinations, which have been accepted by the 2nd U.S.

    Circuit Court of Appeals as a way to monitor the activities of those under post-release

    supervision.

           56.     The Dektor website further states:



    http://www.dektorpse.com/information/cvsa/).

           57.     This statement is false. Plaintiff is unaware of any such scenario occurring and

    Defendants have never provided any actual facts or names in support of their contention.

           58.     The Dektor website further states:                            ng, such as numeric

    scoring, DSR (Delayed Stress Response), cold calling, kinesics, F.A.C.T. and DBR (Defense

    Barrier Removal) have never been shown to have any real substance or credibility. Those ideas

    were invented by the NITV promoter /owner as part of his hype to sell his gadgets and to create



    http://www.dektorpse.com/information/cvsa/).

           59.     This statement (and those that follow it which purport to explain why these

    methodologies are useless) is false. Neither Herring nor any of his agents/employees have ever



    techniques. These techniques are both credible and effective and the reason why hundreds of law



           60.     The Dektor website further states:                             -CVSA examiners

    who have told us that they simply guessed on the final answer to a test because the NITV training


                                                    13
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 14 of 24



    ideas did not give them reliability and accuracy on lie detection tests. Dektor has heard from

    CVSA examiners that the software used for CVSA has serious flaws that cause the program to

    crash or freeze. The software program appears to be extremely basic as what the CVSA examiner

                                   http://www.dektorpse.com/information/cvsa/).

           61.    Th

    CVSA examiners with respect to this subject matter     plainly stated, Defendants are making up

                                                                                             are and

    guessing on the final exam will result in failure.

           62.    The Dektor website further states:

    and NITV instructors found an accuracy rate of only about chance level. That same study found

    VERY serious design flaws with the CVSA design that will produce flawed patterns, thus

                                     http://www.dektorpse.com/information/cvsa/).

           63.    This statement is false and appears to be completely fabricated by Defendants.

           64.    The Dektor website further states:

    states that recently it was learned that if a person taking a CVSA test holds the microphone, it

    could cause static electricity and that could cause a distortion of CVSA patterns. Those same

    patterns are used to decide if a person is innocent or guilty. NITV has always told the person to

    hold the microphone since 1990. How many thousands of times did that problem happen and ruin

    a test, BUT nobody knew it? How many innocent people were falsely accused? How many

    GUILTY people were let go to commit more crimes (rape, murder, robbery, etc) because law



    http://www.dektorpse.com/information/cvsa/).

           65.      This statement (that Plaintiff tells the person to hold the microphone) is false.


                                                    14
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 15 of 24



    Plaintiff has never taught anyone to hold the microphone during an examination. Plaintiff has

    always taught examiners to utilize a clip-on microphone, which is provided with all the CVSA

    systems when they are sold.

           66.    The Dektor website further states:




    http://www.dektorpse.com/information/cvsa/).

           67.    This statement is false and inflammatory. The recertification courses offered by

    Plaintiff (of which Herring or any of his agents/employees have never attended) ensure CVSA

    examiners are kept up to date on CVSA developments, allow CVSA examiners to receive free

    software upgrades, and reinforce the correct use of CVSA protocols. Again, Defendants did not

                                                                                                      they

    simply made these statements up for purposes of the Dektor website.

           68.    The Dektor website further states:          n fact, the person at SoCom (Special

    Operations Command) in the DoD who approved almost $700,000 to buy the CVSA devices pled

                                                    http://www.dektorpse.com/information/cvsa/).

           69.                                                                           Joseph Goebbels

    and/or the Nazi party.     Here, Defendants are indirectly suggesting that Plaintiff bribed a

    government agent for use of its CVSA product         that allegation, of course, is completely false as

    any conviction (if one exists) certainly did not involve a bribe from Plaintiff (as none exists).

           70.    The Dektor website further states:

    imitation claiming the other imitat

                                                  http://www.dektorpse.com/information/cvsa/).


                                                    15
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 16 of 24



           71.    This statement is indicative of other statements throughout the Dektor website



    property. This accusation is false and somewhat ironic given that Defendants misappropriated

                                   ineered its PSE product, and have improperly capitalized on the



           72.    The Dektor website further states:

    insurance magazines with full page ads. It appears they were trying to make up for the drastic

    drop in CVSA sales to law enforcement. NITV tried to get insurance companies to buy CVSA

    and use it as a over-the-phone lie detector for insurance fraud. If they did so, millions of real

    claims would be denied because of the poor accuracy caused by unreliable CVSA technology

    and unreliable NITV training. Dektor contacted the magazine and educated them about NITV.



    http://www.dektorpse.com/information/cvsa/).

           73.    This statement is false. Plaintiff did not experience any drop in sales to law

    enforcement and was never banned from advertising in insurance magazines.

           74.    These are just some of the dozens of defamatory and disparaging remarks about

    Plaintiff and its CVSA product that are prevalent throughout the Dektor website.

            PLAINTIFF IS ENTITLED TO JUDGMENT AS A MATTER OF LAW

                                                                                                 rles



   of action. Defendants have clearly and unequivocally engaged in false advertising (by virtue of

   their wrongful suggestion that they are somehow linked to Dektor Counterintelligence and

   Security, Inc.).   Defendants further violated the Lanham Act by engaging in product


                                                  16
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 17 of 24



   disparagement.5                                                                               -mails/letters/websites

   constitutes commercial advertising whose pur

   competing product.



                                                                            6
                                                                                defamation/business disparagement,7

   and tortious interference.8



   I.                     Base Damages

              75.



       goodwill.

              76.    Such statements (whether made in-person, via e-mail, via telephone, or through




   5
             See Fun Spot of Fla., Inc. v. Magical Midway of Cent. Fla., Ltd., 242 F. Supp. 2d 1183, 1203 n.3 (M.D. Fla.
   2002) (Under the Lanham Act,                           product disparagement includes the following elements: 1) there
   must be commercial advertising or promotion constituting commercial speech of or concerning another s goods or
   services or commercial activities, 2) by a defendant who is in commercial competition with plaintiff, 3) for the purpose
   of influencing consumers to buy defendant s goods or services, and 4) the promotion must be disseminated sufficiently
   to the relevant purchasing public to constitute advertising or promotion within that industry
   6
             See BPI Sports, LLC v. Labdoor, Inc., No. 15-62212-CIV-BLOOM, 2016 U.S. Dist. LEXIS 23033, at *11
   (S.D. Fla                  FDUTPA s purpose is to protect the consuming public and legitimate business enterprises
   from those who engage in unfair methods of competition, or unconscionable, deceptive, or unfair acts or practices in
   the conduct of any trade or commerce. Fla. Stat. § 501.202(2). A claim for damages under FDUTPA has three
   elements: (1) a deceptive act or unfair practice in the course of trade or commerce; (2) causation; and (3) actual
   damages
   7
            Bassler v. George Weston Bakeries Distribution, No. 3:08-cv-595-J-32JRK, 2008 U.S. Dist. LEXIS 111209,
   at *7-                                                        elements of defamation include: (1) a false and defamatory
   statement concerning another; (2) an unprivileged publication to a third party; (3) fault amounting at least to negligence
   on the part of the publisher; and (4) either actionability of the statement irrespective of special harm or the existence
   of special harm caused by the publication.
   8
             Ethan Allen v. Georgetown Manor, 647 So. 2d 812                          The elements of tortious interference
   with a business relationship are (1) the existence of a business relationship; (2) knowledge of the relationship on the
   part of the defendant; (3) an intentional and unjustified interference with the relationship by the defendant; and (4)
   damage to the plaintiff as a result of the breach of the relationship.

                                                              17
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 18 of 24



       certification courses.

                77.   Although Defendants actively prevented Plaintiff from discovering the full scale of

                                                                     ailure to participate in discovery), Plaintiff

       is aware of dozens (if not hundreds or thousands) of e-mails sent by Defendants over the last year

       to a multitude of law enforcement and/or media agencies with the sole purpose of disparaging

       Plaintiff and its CVSA product.

                78.   During their deposition, Defendants boasted that they had sent or were sending (in

       just the two-week period thereof) approximately 1,100 press releases to various media entities

                                                                                 cam contentions:

                      A. So far, approximately, 1100 press releases have gone out to, approximately,
                      1100 investigator reporters in this country, both the newspaper and TV.
                      Q. When did you send those 1100 press releases?
                      A. Well, I'm still sending them. It's been about a week now since I started sending
                      out press releases about the lawsuit.
                      Q. Are you sending those press releases via email?
                      A. Yes.
                      Q. Are you sending them via your Admin@DektorPSE.com email address?
                      A. Yes.9

                79.   Nearly every day since this lawsuit has been pending, Plaintiff receives notice from

       one or more law enforcement customers or prospective customers asking about communications

       received by Herring in which he repeats the same scam/other disparaging allegations as stated

       above.

                80.   In the last two weeks, Plaintiff has been contacted by 10             12 news organizations



       CVSA product as a result of communications received from Herring.



   9
             See Deposition Transcript of Arthur Herring, III, dated October 24, 2018, a true and correct copy of which
                                              63:18.

                                                            18
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 19 of 24



            81.    Defendants have shown no sign of slowing down their onslaught              indeed, they

    doubled down on effort after this lawsuit was filed. Several months after this lawsuit was filed,

    Defendants registered and published a new website, www.NITVCVSAexposed.com, whose sole

    purpose is to focus on the spread of lies against Plaintiff. 10

            82.    With respect to just one licensing board in the State of Texas, Plaintiff invested

    approximately $200,000.00 in connection with having its CVSA product approved. As a direct



    Plaintiff was not approved and therefore lost not only its $200,000.00 investment, but also

    approximately $1,000,000.00 in expected net profit over the first two years of the project. See

    Gregg v. U.S. Indus., 887 F.2d 1462, 1469 (11th Cir. 1989) (plaintiff could provide opinion on

                                                                            qualified to testify regarding

    the value of his property                               corporation may testify to the value of the

                                                       his experience, his management of the affairs of

    the company and his knowledge of

    upon                                                                                        of Charles

                                                  in negotiating this and similar projects.

            83.    Plaintiff received notice that the Groveport (OH) Police Department was sent one



    letter caused the Groveport police department to discontinue dealing with Plaintiff and to instead

                                                      $10,000.00 in business from the Groveport police

    department.



   10
           A printout of the NITVCVSAexposed.com website (accessed on March 21, 2019) is attached hereto as


                                                     19
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 20 of 24



           84.    In 2018, Plaintiff was scheduled to be a speaker at the Crimes Against Children

    Conference in Dallas, Texas. This was an industry event with hundreds of law enforcement

    agency participants. Plaintiff had presented at previous conferences for the same entity and had

    secured substantial business as a direct and proximate result of its presentations. Defendants,

    however, sent a defamatory/disparaging letter to the organizers of the conference (with

    substantially the same allegations as discussed above) which caused Plaintiff to be excluded from

    the conference. Based upon prior business generated from the same conference, Plaintiff

    estimates its losses as a result of this letter to be approximately $150,000.00.

           85.    There is no question that Defendants have sent thousands (if not tens of thousands)

    of e-mails and letters to law enforcement agencies (current and prospective customers of Plaintiff)

                                                           intimate knowledge of its business and its

    profitability over the last 25+ years, Plaintiff can with good faith estimate that the damage caused

                                                      $7,000,000.00.

           86.    Plaintiff intended to support that full damages figure with expert testimony after

                                                  -

    attacks necessitates that Plaintiff seek final judgment (in conjunction with injunctive relief) now.

    As such, Plaintiff seeks the following base damages as identified above: $200,000.00 +

    $1,000,000.00 + $10,000.00 + $150,000.00 = $1,360,000.00.

   II.

           87.    In addition to the obvious damage to

    onslaught,

    Lanham Act. Importantly, Plaintiff is entitled to recover both compensatory damages on its state

    law claims and additional damages under the Lanham Act as such damages are awarded for two


                                                      20
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 21 of 24



                       See Ramada Inns, Inc. v. Gadsden Motel Co., 804 F.2d 1562, 1566 (11th Cir.

    1986) (upholding award of both liquidated damages [19] and trademark infringement damages

    because such damages were awarded for two "set of wrongs"); Choice Hotels Int'l, Inc. v. Chewl's

    Hasp., Inc., 91 F. App'x 810, 817 (4th Cir. 2003) (noting that breach of contract and trademark

    infringement claims are independent claims that are separately compensable); see also La Quinta

    Corp. v. Heartland Properties LLC, 603 F.3d 327, 345 (6th Cir. 2010) (finding that award of both

    liquidated damages for breach of contract and treble damages for trademark infringement was

    permissible because "[c]laims for breach of contract and trademark infringement are distinct

    actions, based on separate conduct and addressing disparate harms").

            88.   In assessing damages for violation of 15 U.S.C. § 1125(a), the court may enter

    judgment, according to the circumstances of the case, for any sum above the amount found as

    actual damages, not exceeding three times such amount.        See 15 U.S.C. § 1117(a). Any such

                                                                       Optimum Techs., Inc. v. Home

    Depot U.S.A., Inc., 217 Fed. Appx. 899, 903 (11th Cir. 2007). Importantly, an enhanced award

    under § 1117(a) may serve a deterrent function      sending a strong signal to potential infringers

    without such award being considered punitive. See La Quinta Corp. v. Heartland Properties LLC,

    603 F.3d 327, 342 (6th Cir. 2010) (quoting Getty Petroleum Corp. v. Bartco Petroleum Corp.,

    858 F.2d 103, 113 (2d Cir. 1988)) ("So long as its purpose is to compensate a plaintiff for its

    actual injuries   even though the award is designed to deter wrongful conduct       the Lanham Act

    remains remedial.").

            89.

    business identified above. Defendants have sent thousands (if not tens of thousands) of additional

    defamatory messages to law enforcement/government agencies around the country and have


                                                   21
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 22 of 24




                                   here warrants an enhanced award under § 1117(a). The full extent



    to participate in discovery, and therefore Plaintiff requests that t

    damages of $1,360,000.00 and award Plaintiff compensatory damages of $4,080,000.00. This

    trebling is appropriate in situations such as these where Defendants acted willfully and where

    Plaintiff has presented a conservative picture of its actual damages. See Tracfone Wireless, Inc.

    v. Truc                                                          urt finds in light of Truc's willful

    violations of the Lanham Act, use of stolen credit card information or other stolen funds, absence

    from this case, and the unknown amount of additional unidentified transactions causing damage

    beyond that confirmed by TracFone's investigation, trebling is appropriate here. Accordingly, the

    Court awards TracFone three times the amount of actual damages proved in this case, or

                     Choice Hotels Int'l, Inc. v. Zeal, LLC, Civil Action No. 4:13-01961-BHH, 2016

    U.S. Dist. LEXIS 99342, at *19 (D.S.C. July 29, 2016) (trebling summary judgment damages of

    $148,225.53 and noting that would be infringers would be incentivized if court did not do so);

    Gillette Co. v. Save & Disc. LLC, No. 1:15-cv-636, 2016 U.S. Dist. LEXIS 90925, at *8 (S.D.



    entitled to recover three times

                                             CONCLUSION

          WHEREFORE, Plaintiff respectfully requests that the Court enter an Order granting this

   Motion for Default Final Judgment against Dektor. Plaintiff seeks final judgment in favor of

   Plaintiff in the sum of $4,080,000.00 (trebled compensatory damages). Plaintiff shall file a


                                                     22
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 23 of 24



   separate motion for entry of a permanent injunction against Dektor.

                     Respectfully submitted                   Respectfully submitted,

                      ADVISORLAW PLLC                         DESOUZA LAW, P.A.
                      2925 PGA Boulevard                      101 NE Third Avenue
                      Suite 204                               Suite 1500
                      Palm Beach Gardens, FL 33410            Fort Lauderdale, FL 33301
                      Telephone: (561) 622-7788               Telephone: (954) 603-1340
                      Jdloughy@advisorlaw.com                 DDesouza@desouzalaw.com

                          By:                                 By: /s/ Daniel DeSouza, Esq.______
                                                                      Daniel DeSouza, Esq.
                                Florida Bar No: 052700                Florida Bar No.: 19291


                                        CERTIFICATE OF SERVICE

            I hereby certify that on March 22, 2019, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record. I

   further certify that on March 22, 2019, I served the foregoing document via US Mail to Dektor

   Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

   mail to admin@dektorpse.com.

                                                    /s/ Daniel DeSouza___
                                                    Daniel DeSouza, Esq.




   4841-1795-7485, v. 1




                                                         23
Case 9:18-cv-80994-DLB Document 88 Entered on FLSD Docket 03/22/2019 Page 24 of 24
